MEMORANDUM **
Renzhang Liu, a native and citizen of China, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s (“IJ”) decision denying his application for asylum, withholding of removal, and protection under the Convention Against Torture. We have jurisdiction under 8 U.S.C. § 1252. We grant the petition for review.
The agency determined that Liu’s failure to submit his fingerprints was a sufficient reason to deny his application for relief. The agency, however, did not have the benefit of our intervening decision in Cui v. Mukasey, 538 F.3d 1289, 1292-95 (9th Cir.2008) (holding IJ’s denial of petitioner’s request for a continuance constituted an abuse of discretion where law governing fingerprint requirement was unclear and uncertain, and IJ did not warn petitioner that failure to submit new fingerprints in advance of merits hearing could result in pretermission of her claims); see also Karapetyan v. Mukasey, 543 F.3d 1118, 1129-32 (9th Cir.2008) (reaching same result as in Cui). We therefore grant the petition for review and remand for the BIA to reconsider Liu’s appeal. See Cui, 538 F.3d at 1292-95.
In light of our disposition, we need not address Liu’s due process contention.
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.